DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of 12/27/2022 has been entered.  Claims pending: 1-3, 7-11, 13-15 and 19-20.
(i) Claims amended: 
(1) independent claims: 1, and 13.
(2) dependent claims: none.
(2i) Claims canceled:
	(1) independent claim: 12.
		(1) dependent claims: 4-6, and 16-18.  On 9/28/2020: claims 4 and 16.
Claim Status
Claims pending: 1-3, 7-11, 13-15 and 19-20.  The pending claims comprise of 2 groups of claims:  
	1) Method: claims 1-3, and 7-11, and     
	2) Article: 13-15 and 19-20.    
The 2 groups have similar scope and will be examined together.
As of 12/27/2021, independent claim 1 is as followed:
1. (Currently Amended) A method comprising:
[1] determining, at a remote server, at least one finding for a present study by 
[a] applying computer-aided diagnosis comprising at least one of: 
(i) image cognition to at least one image in the present study, 
(ii) natural language processing of at least one note in the present study, or 
(iii) extraction of image annotation in the present study, 

[2] determining, at the remote server, at least one prior study of a plurality of prior studies by applying natural language processing to text from each of the plurality of prior studies, wherein each of the at least one prior study does not include the at least one finding of the present study, each prior study comprising a prior radiology report, each prior radiology report including the subject anatomy and having occurred before the present study;
[3] determining, at the remote server, at least one additional finding from the at least one prior study by applying computer-aided diagnosis comprising image cognition to each prior radiology report in the at least one prior study;
[4] determining, at the remote server, whether the at least one finding of the present study is associated with the at least one additional finding of the at least one prior study by cross-correlating the at least one finding of the present study with the at least one additional finding of the at least one prior study; 
	[5] when the at least one finding of the present study is associated with the at least one additional finding, flagging the at least one prior study for review; and 
[6] loading the flagged at least one prior study into a Picture Archiving and Communication System (PACS) workstation for review.
Note: for referential purpose, numeral [1]-[6] are added to the beginning of each step.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Per New Guidelines 2019 PEG as of October 2019

Claims 1-3, 7-11, 13-15 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., 
(1) process, 
(2) machine, 
(3) manufacture or product, or 
(4) composition of matter.  

If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception, i.e., 
(1) law of nature, 
(2) natural phenomenon, and 
(3) abstract idea. 

and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include:
(i) a method of organizing human activities, 
(2i) an idea of itself, or 
(3i) a mathematical relationship or formula.  

For instance, in Alice Corp. (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)), the Court found that “intermediated settlement” was a fundamental economic practice, which is considered as (i) a certain method of organizing human activities, which is an abstract idea.
The PTO recently published revised guidance on the application of 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) (“Guidance”).
Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  

    PNG
    media_image1.png
    492
    632
    media_image1.png
    Greyscale



Step 1: 
In the instant case, with respect to claims 1-3, 7-11, 13-15 and 19-20:
Claim category:
(1) Process/method: 1-3, 7-11, and
(2) Machine/system: none, 
(3) Manufacture/product: 13-15 and 19-20.
Analysis:

1. Method: claims 1-3, 7-11 are directed to a process for diagnosing current medical issues with previous study to find common findings and stored the selected previous studies in a conventional PACS for further review, which is an abstract idea (Step 1:Yes).
3. Manufacture/product: 13-15 and 19-20 are directed to a computer program product for evaluating current medical issues with previous study to find common findings and stored the previous study in a PACS for further review, which is an abstract idea (Step 1:Yes).
one of the four statutory categories under 35 USC § 101.
  
Step 2A (Template)
1) Prong 1: Determine whether the claims at issue are directed to one of those patent-ineligible concept?  Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 


(1) MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing. Transforms “information” by simply “manipulates and outputs data” is not sufficient; see also Gottschalk v. Benson, 409 U.S.63, 71-72 (1972) (holding that a computer based algorithm that merely transform data from one form to another is not patent-eligible).  

beyond general linking the use of the judicial exception to a particular technological environment.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution (IE-S) activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim meets:
Step 2B (Template):
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
2) adding a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding “insignificant extra-solution (IE-S) activity”.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment, and

(4) MPEP § 2106.05 (d) and 2018 Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Note: See Berkheimer vs. HP, Inc., 881 F.3d 1360, 1366 (Fed. Cir. 2018) (concluding that claims 1-3, and 9 of US Patent no. 7,447,713, which deals with “An Asset and Content Management System,” and “A method of archiving an item comprising in a computer processing system”, with steps of “presenting, parsing, comparing, storing, and editing data” are well known, routine, and conventional, and are abstract ideas).  Dependent claims 4-8 are not conventional and are patent eligible.     
Actual Analysis:
Claims 1-3, 7-11, 13-15 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(1) Step 2A, Prong 1: Does the Claim Recite a Judicial Exception?
Independent claim 1 (serve as representative for the other independent claim) is directed to a process for using a generic computer device (server computer or “data processing system”) evaluating current medical issues with previous study to find common findings and stored the previous study in a conventional PACS workstation for further review, which is a concept/plan and squarely within the realm of abstract idea.  In a broad reasonable interpretation (BRI) of the claim as a whole, the steps include the steps that a person would perform when diagnosing a current medical issue by reviewing previous studies with similar issue and store the selected previous studies in a conventional PACS for further review.  The recited subject matter also belongs to the group of certain methods of organizing human activity.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements and mobile devices, which are recited at a high level of generality, provide conventional computer functions or wireless functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites a method, comprising:	
[1] determining a finding (gather data).	Mental step.
[2] determining prior studies.		  		Mental step.
[3] determining a prior study.				Mental step.
[4] determining an additional finding.			Mental step.
[5] determining association of the studies.		Mental step.
[6] flagging one prior study for further review.	Mental step.
[7] Loading the prior study into a PACS.	Data stored, insignificant extra-solution activity (IE-SA).

Thus under Step 2A, prong 1 or (i), the limitations of steps [1]-[6], recite steps which may also fit within the Revised Guidance category of “mental processes”, that normally entail steps of “observation, evaluation, analyzing, judgment, and opinion”.    These limitations, when given their broadest reasonable interpretation, read over “business interactions” between the various entities/sources, which is a method of organizing human activity
(2) Step 2A, Prong 2:  
Does the claim recites additional elements that integrate the judicial exception into a practical application?  
In this case, independent claim 1, as a whole, is focused on “business process management” by configuring a plan for evaluating current medical issues with previous study to find common findings and stored the previous study in a conventional PACS workstation for further review.
MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion (1): none.  

The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is configuring a plan for evaluating current medical issues with previous study to find common findings and stored the previous study in a conventional PACS workstation for further review.  The claimed invention does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of a computer system or any other Technical Field or Technology.
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on computer system.
(ii) recitation of a computer system that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
The additional elements or combination of elements in the claims do not
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion (2): none.  
As shown in Figs. 1 and 4, and specification [0008-0051], the computer system comprises devices that are generic server computer devices and conventional PACS workstation, “data processing system” that was described in the specification at a high level of generality, comprising generic computer components.  No indication in the specification nor does the attorney indicating that the operations recited in claim 1 requires any specialized computer hardware or other inventive computer components, i.e., a particular machine, or invokes any inventive programming.     
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
Conclusion (3): none.  
The claims deal with a method “for evaluating current medical issues with previous study to find common findings and stored the previous study in a conventional PACS workstation for further review”.  The displaying of the relationship and the analysis result is not a “transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter”. 
See In re Bilski, (Fed. Cir. 2008), see also CyberSource Corp. vs. Retail Decisions (Fed. Cir. 2011) (“The mere manipulation or reorganization of data … does not satisfy the transformation prong.”).
	
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Conclusion (4): The current claims do not add meaningful limitations beyond generally linking the use of judicial exception, a method for “evaluating current medical issues with 
Limitations that are not indicative of integration into a practical application:

MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
Conclusion (1): The current claims merely invoke a generic computer components as a tool in which the computer instructions apply the judicial exception.
	
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
Conclusion (2): as shown above, step 7, in independent claim 1 cite insignificant extra-solution activity.
	
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Conclusion (3): These 7 steps in independent claim 1 are limitations to be simply “a field of use” that attempts to limit the abstract idea to a particular technological environment.  
This judicial exception is not integrated into a practical application because a method for “evaluating current medical issues with previous study to find common findings and stored the previous study in a conventional PACS workstation for further review”.
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
(ii) recitation of generic computer structures, a processing device and a memory device, that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
(1) This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements – using a computer system, computer server system, PACS workstation, and communication software to perform all the business steps of: 
[1] determining a finding (gather data).	Mental step.
[2] processing/determining prior studies.		Mental step.

[4] determining an additional finding.			Mental step.
[5] determining association of the studies.		Mental step.
[6] flagging one prior study for further review.	Mental step.
[7] Loading the prior study into a PACS.	Data stored, insignificant extra-solution activity (IE-SA).

The computer system in the [7] steps above is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of: determining and processing.  The additional step of loading receiving, storing, retrieving and forwarding is insignificant extra-solution activity (IE-SA) step.  Therefore, the claimed invention amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Furthermore, “evaluating current medical issues with previous study to find common findings and stored the previous study in a conventional PACS workstation for further review”, is well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See item (v.).
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a processor” and “memory device” to perform those cited steps amounts to no more than mere instructions to evaluate current medical issues with previous study to find common findings and stored the previous study in a conventional PACS workstation for further review using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
Step 2B: 
The Claims Lack an Inventive Concept
Having determined under step 2A, prong 1, of the Mayo/Alice framework that claim 1 is directed to an abstract idea, the next step would be determined whether claim 1: 
(1) adds specific limitation beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field, or
(2) simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
As shown in the claim, the only claim element beyond the abstract idea is the “server data processing system,” i.e., a collection of generic computer components used to perform generic computer functions, as shown in Spec. [08-054] and Figs. 1-4.
There is nothing in the specification to indicate that the steps recited in claim 1 requires any specialized hardware or inventive computer components, invoke any specialized inventive ordered combination, the computer components of the method add nothing that is not already present when the steps reconsidered separately.  Viewed as a whole, the method claims simply evaluate current medical issues with previous study to find common findings and stored the previous study in a conventional PACS workstation for further review, as performed by a generic computer. As shown in the specification ¶¶ [08-0054], the claims do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of evaluating current medical issues with previous study to find common findings and stored the previous study in a conventional PACS workstation for further review, as cited above, by various data processing mechanism using some unspecified, generic computer. 
As for the use of a system, as shown in Figs. 1-4, to carry out the steps [1]-[7] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, and the computer system just performs insignificant, conventional, and routine steps (e.g., determining, processing, and determining), and loading, these extra insignificant activities do not impose meaningful limits on the scope of the claims and are not integral to the invention as a whole. See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] 



    PNG
    media_image2.png
    319
    722
    media_image2.png
    Greyscale


As shown above, the current claimed invention reads over “business interactions” between the various devices for evaluating current medical issues with previous study to find common findings and stored the previous study in a conventional PACS workstation for further review, which is a method of organizing human activity and, therefore, an abstract idea.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  See also Berkheimer v. HP (Fed Cir. 2018) (concluding that parsing, comparing, storing, and editing data are abstract ideas); and SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950 (Fed. Cir. 2014) (comparing new and stored information and using rules to identify options is an abstract idea).  

As for dep. claim 2 (part of 1 above), which deals with further details of score computing parameter, this further limits the abstract idea of the comparing feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 2 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 3 (part of 1 above), which deals with further details of prior study providing parameters, this further limits the abstract idea of the prior study obtaining parameters without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 3 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 7 (part of 1 above), which deals with selection of prior study parameters, either support or refute the finding upon review, this further limits the abstract idea of prior study selection without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 7 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 8 (part of 1 above), which deals with selection of prior study parameters, for review as a time series, this further limits the abstract idea of prior study selection without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  
As for dep. claims 9-10 (part of 1 above), which deals with prior study determining parameters, NL processing or image annotation, these further limit the abstract idea of prior study selection without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 9-10 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 11 (part of 1 above), which deals with further details of prior study selection parameters, this further limits the abstract idea of the prior study obtaining parameters without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 11 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
Therefore, claims 1-3, 7-11 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO
2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] 
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 


    PNG
    media_image2.png
    319
    722
    media_image2.png
    Greyscale

Therefore, claims 1-3, 7-11, 13-15 and 19-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors (3).  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention 
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining (adding) prior art elements according to known methods to yield predictable results; 
(b) simple substitution (replacing) of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or combining prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claim(s) 1-3, 7-11 (method), and 13-15 and 19-20 (article (CRM)) are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over:
Name					Publication
(1) SADIKALI et al.			US 2008/0.126.982, and 
(2) KRISHNAN et al.			US 2005/0.049.497, and 

As for independent claims 1 (method) and respective 13 (article), SADIKALI et al. discloses a method and CRM for imaging history display comprising:
[1] determining, at a remote server, at least one finding for a present study by 
[a] applying computer-aided diagnosis comprising at least one of: 
(i) image cognition to at least one image in the present study, 
(ii) natural language processing of at least one note in the present study,  or 
(iii) extraction of image annotation in the present study, 
the present study comprising a pathology report or surgical report and having a subject anatomy;

{see Fig. 4, and 
[0108 The image data generated by modality 107 is then utilized for making a diagnosis (e.g. for investigating the presence … of a diseased part or an injury or for ascertaining the characteristics of the diseased part or the injury].
The “finding” features reads over “presence of a diseased part or an injury or ascertaining the characteristics of the diseased part or injury.

    PNG
    media_image3.png
    355
    559
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    305
    450
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    673
    549
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    412
    600
    media_image6.png
    Greyscale

[2] determining, at the remote server, at least one prior study of a plurality of prior studies by applying natural language processing to text from each of the plurality of prior studies, wherein each of the at least one prior study does not include the at least one finding of the present study, each prior study comprising a prior radiology report, each prior radiology report including the subject anatomy and having occurred before the present study;




    PNG
    media_image7.png
    246
    391
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    460
    498
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    651
    480
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    360
    758
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    490
    719
    media_image11.png
    Greyscale


2” studies for related art and oldest relevant studies, so it appears that limited studies is important to minimize time spent reviewing the relevant studies, for example 2 hours only.     SADIKALI ET AL. teaches “Display Mode Options”, 660, and display according to particular criteria: (1) “Show all”, (2) “Show only relevant”.  Therefore, the selection of the difference between (1) and (2) which is “show not relevant” (“all” minus “only relevant”) finding would have been obvious if minimizing time reviewing of prior studies is essential.  Also, as shown Fig. 16, element 1624 and 1625, where in user 106 may click divider bar 1624 to hide key images 1620 and images 1622 for each study 141 to control time spent on reviewing relevant studies to controlled minimal time if desired.  
[3] determining, at the remote server, whether the at least one finding is associated with the at least one previous finding of the at least one prior study.
{see Fig. 1, 125 “Relevancy Module”, and respective [205] which discloses that the relevancy module 125 will ensure that prior studies are presented to the user 106 in the preferred order.  The relevance module 125 will also ensure that each study is displayed only once in a list of relevant prior studies, in the case that a study matches more than one mapping.  

    PNG
    media_image12.png
    475
    550
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    627
    575
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    466
    550
    media_image14.png
    Greyscale

	Alternatively, it would have been obvious to associate any other finding of the present study to issue of prior study to effectively diagnose and resolve the issue, as taught in [0140] and [0150].
[4] determining whether the at least one finding of the present study is associated with the at least one additional finding of the at least one prior study by cross-relating the at least one finding of the present study with at the at least one additional finding of the at least one prior study; and
	{see Fig. 17B, 1760 “Anatomical Region“, “Head”,  “Show Priors From…”, “Head, Neck, Spine”, Related AR”, and  [0203-0205] above}



    PNG
    media_image15.png
    450
    650
    media_image15.png
    Greyscale

As shown in Fig. 17B, and [0204] below, the display of “Same Modality”, “Same AR”, “Related AR” and “Oldest Relevant” reads over the cross-relating the at least one finding of the present study with at the at least one additional finding of the at least one prior study;.  Alternatively, it would have been obvious to cross relate the at least one finding of the present study with at the at least one additional finding of the at least one prior study so that a display of relevant studies can be shown such as “Same Modality”, “Same AR”, “Related AR” and “Oldest Relevant”, as shown in Fig. 17B.


    PNG
    media_image16.png
    599
    650
    media_image16.png
    Greyscale

As shown in [0204] and [0205], the “Head” studies are related to “Neck” and “Spine” studies reads over the cross-relating the at least one finding of the present study with at the at least one additional finding of the at least one prior study;.  Alternatively, it would have been obvious to cross relate the at least one finding of the present study with at the at least one additional finding of the at least one prior study so that a display of relevant studies can be shown such as “Head”, “Neck”, “Spine”, etc., as shown in Fig. 17B.


{see Fig. 17B, checked box “X” for “Oldest Relevant”, “Maximum Studies”}

    PNG
    media_image17.png
    556
    475
    media_image17.png
    Greyscale


The selection of a “Maximum Studies Limit”, i.e. 2, limits the reviewing time down to 2 studies.  The insertion of other rules such as “selection of study with unrelated finding” to that of the present study would have been obvious to a skilled artisan as mere selection of any suitable rules to meet the desired goals cited above.

{see [0002..present image data to a user…is displayed on a display terminal for review..], see Fig. 3, study 355, which is flagged 375 for review}

    PNG
    media_image18.png
    401
    491
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    195
    457
    media_image19.png
    Greyscale
	
SADIKALI et al. fairly teaches the claimed invention except for:
1) using CAD (Diagnosis) of medical image with a remote computer/server, and
cross-relating the at least one finding of the present study with at the at least one additional finding of the at least one prior study;.  
	KRISHNAN et al. is cited to teach the use of CAD (Diagnosis) of medical image with a remote computer/server.

    PNG
    media_image20.png
    178
    650
    media_image20.png
    Greyscale



    PNG
    media_image21.png
    122
    650
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    352
    650
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    275
    650
    media_image23.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the medical image reviewing system of SADIKALI et al. with the CAD using remote server as taught by KRISHNAN et al. for effective diagnosis. KSR, step (g), combine.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
SADIKALI et al./KRISHNAN fairly teaches the claimed invention except for:
2) the amended feature of “association” or “comparing” by cross-relating the at least one finding of the present study with at the at least one additional finding of the at least one prior study;.  
KARAMANIAN ET AL. is cited to teach the concept of using a “comparison module” for  “association” or “comparing” for determining a measure of similarity between two or more items by cross-relating the at least one feature of an item with another feature of another item.
{see Fig. 1, element 50, and [0022]}

    PNG
    media_image24.png
    390
    550
    media_image24.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the medical image reviewing system of SADIKALI et al./KRISHNAN by combining the cross correlating feature to find similarity between observed components as taught by KARAMANIAN ET AL. as shown in [0022].  KSR, step (g), combine.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dependent claims 2 (part of 1 above), and respective claim 14 (part of 13 above), which deals with a score for the association, this is taught in SADIKALI et al. [0204] which deals with relevancy criteria with preferred relevant rankings and [0205] which deals with preferred order after the matching.  The rankings and “preferred order” would normally include the generation an accuracy score or value to be used in the ranking or order settings.
1 above), and respective claim 15 (part of 13 above), which deals with provision of the prior study to a user for review of the finding, this is taught in SADIKALI et al. Fig. 1, Fig. 4, Fig. 17A or Fig. 17B.
As for dependent claims 7 (part of 1 above), and respective claims 19 (part of 13 above), which deal with the relationship between the studies, either supporting or refuting, this is taught in [0208-0209] which teaches the “subject relevancy order or list”, the higher the relevance order, the more the study support each other while the lower the relevancy, the more the studies “refute” each other.
As for dependent claims 8 (part of 1 above), and respective claims 20 (part of 13 above), which deal with the review types between the studies, a time series, this is taught in Fig. 6, as shown above, see “Time Period 1”, “Time Period 2”, “Time Period 3”, etc.
As for dependent claims 9 (part of 1 /4 above), which deals with the source determination of the “finding”, i.e. pathology report, this is taught in [0003], [0108], and [0109].  The selection of the similar report studies would have been obvious.
As for dependent claims 10 (part of 1 above), which deals with the source determination of the “finding”, i.e. image annotation, this is taught in [0137-0140]. 
Dependent claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over SADIKALI /KRISHNAN et al. et al. in view of (3) REVELL, US 2014/0.142.980.
As for dependent claim 10 (part of 1 above), which deals with the source determination of the “finding”, i.e. image annotation, this is taught in REVELL [0013] which discloses “metadata about the received imaging study for patient information.  
Therefore, it would have been obvious to an artisan at the time the application is filed to modify the process of SADIKALI et al./KRISHNAN et al. to include the image annotation feature as taught by REVELL for effective annotation of the image.
As for dependent claim 11 (part of 1 above), which deals with the reviewer behavior, different reviewer for each study, this is taught in REVELL [0014], and [0036], the selection of .
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered and the results are as followed: 
I. 112 (pre-AIA ), 2nd rejections
Withdrawn due to applicant’s amendments and responses.
II. 101 rejections:
(1) Applicant’s arguments on pages 8-10 are noted but not persuasive because the improved technological result, specification [0030], are not in the claim.  Note that the last step of independent claim 1 is merely “when, …, flagging the at least one prior study for review”.  Note that the term “for…” is considered as “intended use”.  
(2) Applicant’s comment that “standard peer review” is a lengthy and complicated one that involves may legacy processes”, is noted, but it appears that the feature “standard peer review” is not in the claim.  Moreover, the improvement could be due to “computer automation” which is patent ineligible as shown above.
(3) Applicant’s argument with respect to the similarity of this claimed invention with Bascom Global Internet Services vs. AT & T Mobility, 827 F. 3d 1341, 1350 (Fed Cir. 2016) is not persuasive.  BASCOM improves an Internet Computer Network by installing filter as specific location for specific function and improvement, as shown below.  Here, the claimed invention deals with an abstract idea/plan for evaluating current medical issues with previous study to find common findings and stored the previous study in a conventional PACS workstation for further review”.
2) BASCOM Global Internet vs. AT&T  (June 27, 2016)
system for filtering Internet content”.   The patent’s 5,987, 606 claim 1 reads:
1. A content filtering system for filtering content retrieved from an Internet computer network by individual controlled access network accounts, said filtering system comprising:
[1] a local client computer generating network access requests for said individual controlled access network accounts;
[2] at least one filtering scheme;
[3] a plurality of sets of logical filtering elements; and
[4] a remote ISP server coupled to said client computer and said Internet computernetwork, 
said ISP server associating each said network account to at least one filtering scheme and at least one set of filtering elements, 
said ISP server further receiving said network access requests from said client computer and executing said associated filtering scheme utilizing said associated set of logical filtering elements.
As shown on page 13 of the decision: 
BASCOM argues that the claims are directed to something narrower: the specific implementation of filtering content set forth in the claim limitations. Specifically, BASCOM asserts that claim 1 is “directed to the more specific problem of providing Internet-content filtering in a manner that can be customized for the person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user,” and claim 23 is directed to “the even more particular problem of structuring a filtering scheme not just to be effective, but also to make user level customization remain administrable as users are added instead of becoming intractably complex.”

As shown on page 15 of the decision: 
The inventive concept described and claimed in the ’606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. This design gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server. BASCOM explains that the inventive concept 
content with a specific individual account. 
According to BASCOM, the inventive concept harnesses this technical feature of network technology in a filtering system by associating individual accounts with their own
filtering scheme and elements while locating the filtering system on an ISP server. See Research Corp. Techs. v.Microsoft Corp., 627 F.3d 859, 869 (Fed. Cir. 2010) (“Inventions with specific applications or improvements to technologies in the marketplace are not likely to be so
abstract that they override the statutory language and framework of the Patent Act.”). On this limited record, this specific method of filtering Internet content cannot be said, as a matter of law, to have been conventional or generic.
	
	Applicant’s comparison of the current claimed invention to that of McRo, Inc. is not persuasive for the following reasons.
1) McRo, Inc. DBA Planet Blue vs. Bandai Namco Games America Inc, (September 13, 2016)
Claim 1 of US Patent 6,307, 576 records:
1. A method for automatically animating lip synchronization and facial expression of three dimensional characters comprising:
[1] obtaining a first set of rules that define output morph weight set stream as a function of phoneme sequence and time of said phoneme sequence;
[2] obtaining a timed data file of phonemes having a plurality of sub-sequences;
[3] generating an intermediate stream of output morph weight sets and a plurality of transition parameters between two adjacent morph weight sets by evaluating said plurality of sub-sequences against said first set of rules;
[4] generating a final stream of output morph weight sets at a desired frame rate from said intermediate stream of output morph weight sets and said plurality of transition parameters; and 
[5] applying said final stream of output morph weight sets to a sequence of animated characters to produce lip synchronization and facial expression control of said animated  characters.

    PNG
    media_image25.png
    596
    706
    media_image25.png
    Greyscale

III. 103 rejections: 
1) Applicant’s comments on pages 13-16 are noted with the main argument is:
	
    PNG
    media_image26.png
    95
    589
    media_image26.png
    Greyscale

This is not found to be persuasive in view of the teaching/explanation above in the teaching of Sadikali, step [2].
“As shown in Fig. 6, 625 (Oldest Study), 626 “Mode Options”, and respective [0150-0151], oldest study is reviewed and processed to determine findings that are related to the finding of the present study.  On Fig. 17B, SADIKALI ET AL. discloses a maximum studies of  “2” studies for related art and oldest relevant studies, so it appears that limited studies is important to minimize time spent reviewing the relevant studies, for example 2 hours only.     SADIKALI ET AL. teaches “Display Mode Options”, 660, and display according to particular criteria: (1) “Show all”, (2) “Show only relevant”.  Therefore, the selection of the difference between (1) and (2) which is “show not relevant” (“all” minus “only relevant”) finding would have been obvious if minimizing time reviewing of prior studies is essential.  Also, as shown Fig. 16, element 1624 and 1625, where in user 106 may click divider bar 1624 to hide key images 1620 and images 1622 for each study 141 to control time spent on reviewing relevant studies to controlled minimal time if desired. “
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F, 6:30-4:40 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TAN D NGUYEN/Primary Examiner, Art Unit 3689